department of the treasury internal_revenue_service washington d c uil t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n contact person telephone number identification_number employer_identification_number this is in reference to a ruling_request dated date as modified by a letter dated number release date date date legend x y dear ------------------ date submitted by your authorized representative concerning the federal tax consequences of rental income received from multi-use real_property exempt from federal_income_tax under sec_501 of the internal_revenue_code code as an organization described in sec_501 of the code the company’s parent and one hundred percent owner is x a fraternal society exempt under sec_501 as an organization described in sec_501 x is affiliated with y a national fraternal_organization operating_under_the_lodge_system facts lodge facility x has approved construction of a multi-use facility on the property that will be used as residential apartment rentals and as a new lodge facility the current development plan will involve the construction improvement of two premises on the property to finance the construction of this development you will borrow necessary funds from an outside independent third party lender one building will be used entirely as residential rental apartments x will retain the use of the first floor and basement of the second building while the remaining six levels of that building will be used as residential rental apartments the development will include apartments and parking spaces qualified independent and unrelated third parties will be hired to handle all management activities in connection with the rental of residential apartments x will also hire the company is the owner of real_property and improvements currently used by x as a the information provided indicates you the company are a title-holding corporation tenants wishing to secure off-street parking in the development will pay an additional fee as part of an arrangement with y x will be entitled to retain of the net rental income appropriated maintenance personnel the company will provide general building and grounds maintenance and furnish utilities such as electricity and gas in addition to the rent stipulated in the lease agreement parking spaces will be offered on a first come first serve basis parking spaces will not be available to members of the general_public from the development this income will be used for the exempt functions and purposes of x and for distributions to one or more local and national tax-exempt sec_501 charities the remainder of the net rental income will be distributed to y or to one or more sec_501 entities of y’s choosing law sec_501 of the internal_revenue_code the code’ provides for the exemption from federal_income_tax of corporations organized for the exclusive purpose of holding title to property collecting income therefrom and turning over the entire amount thereof less expenses to an organization which itself is exempt under this section rules similar to the rules of subparagraph g of paragraph shall apply for purposes of this paragraph be described in sec_501 by reason of the receipt of any otherwise disqualifying income which is incidentally derived from the holding of real_property which does not exceed percent of the organization’s gross_income for the taxable_year sec_1 c -1 a of the income_tax regulations the regulations’ provides that since a corporation cannot be exempt under sec_501 if it engages in any business other than that of holding title to property and collecting income there from it generally cannot have unrelated_business_taxable_income as defined in sec_512 other than unrelated business rental income described in sec_514 organizations described in sec_501 by excepting all rents_from_real_property income falls within any of the modifications provided in sec_512 shall be determined by all the facts and circumstances of each case sec_512 includes all rents_from_real_property however certain rents from and certain deductions in connection with debt-financed_property as defined in sec_514 shall be sec_512 of the code modifies the definition of unrelated_trade_or_business under sec_1_512_b_-1 of the regulations the term rents for purposes of sec_1 b -1 of the regulations provides that whether a particular item of under sec_501 of the code an organization shall not be treated as failing to sec_511 of the code imposes a tax on the unrelated_business_taxable_income of sec_1_512_b_-1 of the regulations provides that payments for the use or included in computing unrelated_business_taxable_income occupancy of rooms and other space where services are also rendered to the occupant such as for the use or occupancy or rooms or other quarters in hotels boarding houses or apartment houses furnishing hotel services or in tourist camps or tourist homes motor courts or motels or for the use or occupancy of space in parking lots warehouses or storage garages does not constitute rent from real_property generally services are considered rendered to the occupant if they are primarily for his convenience and are other than usually or customarily rendered in connection with the rental of rooms or other space for occupancy only the supplying of maid service for example constitutes such service whereas the furnishing of heat and light the cleaning of public entrances exits stairways and lobbies the collection of trash etc are not considered as services rendered to the occupant payments for the use or occupancy of entire private residences or living quarters in duplex or multiple housing units of offices in any office building etc are generally treated as rent from real_property sec_514 of the code defines debt-financed as any property which is held to produce income and with respect to which there is an acquisition_indebtedness at any time during the taxable_year except that such term does not include property where substantially_all of the use is related to the charitable educational or other purpose of the organization under sec_501 general_public did not preclude exemption from federal_income_tax under sec_501 of the code where the title holding corporation did not render substantial services to the tenants other than the normal maintenance of the building and grounds the general_public tenants were not related in any way to the title_holding_company or the charitable_organization for which it holds title analysis that requires the organization to turn over the income from property to a tax exempt_organization it was clearly understood that income would be received from parties other than the exempt_organization for which it holds title see revrul_69_381 since x and y are structurally related to each other they may reasonably be considered an organization for purposes of sec_501 of the code the only services provided by x for the tenants of the rental units will be those customarily associated with the rental of real_property such as general maintenance and utilities therefore under reg b -1 c the income received by x for occupancy of the rental units will be rents_from_real_property which are excluded from the unrelated_trade_or_business income under sec_512 organization will not produce rent as defined in sec_512 of the code however considering the statutory language providing the exemption for title holding_companies revrul_69_381 1969_2_cb_113 held that income from the rental of offices to the generally the receipt of revenue from the operation of a parking lot by an exempt conclusions sec_1 b -1 of the regulations provides that whether a particular item_of_income falls within any of the modifications provided in sec_512 shall be determined by all the facts and circumstances of each case here parking fees will be received only from designated tenants of the residential units for spaces adjacent to the units x will not be operating a parking lot for_the_use_of the general_public therefore the additional income from parking fees should be considered part of the rent thus income from the rental of residential units and the associated parking fees will not jeopardize the company’s exemption from federal_income_tax as an organization described in sec_501 of the code however to the extent the income is derived from debt-financed_property the income will be included in the computation of unrelated_business_taxable_income as provided in sec_514 the residents parking will not result in disqualifying income under sec_501 or sec_501 of the code the company may pay out of the net rental income realized forty-nine percent to x and fifty-one to y or directly to a sec_501 entity or entities designated by y without losing its tax-exempt status if the construction of the buildings described herein is debt-financed the net_income realized from the rental of the residential apartments and residents’ parking is included in the computation of unrelated_business_taxable_income residents parking will cease to be considered unrelated_business_taxable_income this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent rental income received annually by the company from residential apartments and from once the debt-financing has been fully paid the rental income from apartments and if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter enclosure notice sincerely robert c harper jr manager exempt_organizations technical group
